Case_1:19-cr-10080-NMG~ Document 546-13 Filed 09/03/19 Page 1 of 3

From: Ron Orr <rorr@usc.edu>
To: Donna Heinel

Cc: Scott Jacobson

Sent: 2/21/2014 10:15:02 PM
Subject: Re:

Really sucks don't pull we will guilt them
Sent from my iPhone
On Feb 21, 2014, at 4:01 PM, Donna Heinel <dheinel@usc.edu> wrote:

Ron,
If this is not working out the way you planned, I can have Admissions pull the approval. Let me know. Tell them it was a
backdoor development case of Marshall that I was not aware of.

From: Peyron Murphy, Sarah [mailto:peyronmu@marshall.usc.edu]
Sent: Friday, February 21, 2014 3:16 PM

To: Liz Frank: Orr, Ron

Ce: Donna Heinel: Scott Jacobson

Subject: Re:

Hi Ron,

I completely echo Liz's sentiments in her email below. We have developed a great relationship with Hover the past year, which has included several
conversations about his desire to support Marshall.

That said, | am 100° in support of a donor-centered strategy that represents the BE «2 \ationship with USC. While BB interest in supporting business is
clear, passion for athletics will likely play a significant role in their shared experiences with the University. Liz and I will make sure that plays an equal
part in our development conversations with the family.

We are very excited to hear about Ihc ce ptance to USC. The i: going to be great Trojans!
All best,
Sarah

Sarah Peyron Murphy

Director of Development
Marshall School of Business
University of Southern California
AT&T Center, 29th Floor

Los Angeles. CA 90089
Tel 213-740-5260 | Cell 804-627-1459

Email: sarah. murphy@:marshall usc.edu

 

From: Liz Frank <liz.frank‘@usc.edu>

Date: Friday, February 21, 2014 3:04 PM

To: "Orr, Ron" <rorr@usc.edu>, Sarah Peyron Murphy <peyronmu‘a@:marshall. usc.edu>
Ce: Donna Heinel <dheinel'@use.edu>, Scott Jacobson <jacobson'@usc.edu>

Subject: Re:

 

Hi Ron,

As of now, Sarah Murphy and | see | & ahigh level prospect with 1-5M potential. The two of us have a very warm relationship with iihod have been
working with the family since last March.

USAO-VB-01322030
Our initial conversatio n.Gaserdid G.O0807N MGA stHLOGUNENtA4 Grlgerelt ileg. OQMDSLLed RaQ 2 ication and since

then he has become engaged in specific areas of the school including the Marshall Board and Career services Center (something he has done at Middlebury)

While we plan to continue our conversations with about a gift to Marshall, we would be happy to also explore the possibility of carving out a piece of

that initial gift to support athletics as well. There 1s plenty of room with this family for evervone to "win" here. in my opinion.

You can see the contact reports Sarah and I have filed in CRS:05710747

Let me know what vou think. I have ccd Sarah on here as well.

Liz

On Feb 21, 2014, at 4:59 PM, “Ron Orr" <rorr@usc.edu> wrote:

Please give me ideas on what kind of development opportunities we can
explore with the family?

From: Liz Frank [mailto:liz.franki@use.edu]
Sent: Friday, February 21, 2014 1:58 PM
To: Ron Orr: Donna Heine!’

Ce: Scott Jacobson

Subject Fe

Thanks for all your help, Donna!

Elizabeth Frank

Assistant Director, New York City Office of University Advancement
University of Southern California

600 Madison Avenue, 21st Floor

New York, NY 10022

Office: 212-207-3403

Fax: 212-207-3423

Cell: 917-587-9877

Email: <mailto:liz.frank@use.edu> <mailto:liz.trank@use.edu
liz.trank’@use.edu--mailto:liz.trank@use.edu

 

 

 

From: Ron Orr «rorre@use.edus mailto:rom@use edu

Date: Friday, February 21, 2014 4:56 PM

To: "Donna Heinel' <dheinel@usc.edu- mailto: dheinel@use.edu>>, Liz Frank
liz.frankq@use .edu- mailto:liz.frank@use edu

Ce: Scott Jacobson = jacobson@usc.edus mailto: jacobson@use.edu
Subject: RE:

Thank vou

 

 

 

From: Donna Heinel [mailto:dheinel @use.edu]

Sent: Friday, February 21, 2014 1:08 PM

To: liz.trankq@use.edu= mailto: liz.frank@use.edu

Ce: rorr@use_edu<‘mailto:rorr@use.edu>: Scott Jacobson
Subject:

 

 

Liz,

Yes, we have been working with the family on the acceptance of the their
son, i BB: agreed to extend a walk-on position to for
the Fall 2014 as he is a quality water polo player ina high need position.

I was able to receive an approval for admissions this past Thursday through
our admissions subcommittee. Bend Lare still working out.whether
there will be an invitation to summer training camp. | spoke to

yesterday about setting up a call to the parents to solidify everything next
week. If you need any other information, please don't hesitate to email or
call

Donna C. Heinel Ed.D
Senior Associate Athletic Director SWA
Associate Professer-Rossier School of Education University of Southern

USAO-VB-01322031
California Case 1:19-cr-10080-NMG Document 546-13 Filed 09/03/19 Page 3 of 3

USAO-VB-01322032
